             Case 18-70327-hdh13 Doc 27 Filed 08/28/19                Entered 08/28/19 09:32:36              Page 1 of 4



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            WICHITA FALLS DIVISION

IN RE:
                                                                CASE NO: 18-70327
JOHN WILLIAM GALLAGHER III                                      HEARING DATE: 10/16/2019
SHELLY LOU GALLAGHER                                            HEARING TIME: 10:00 AM
5134 Edgecliff Dr
Wichita Falls, TX 76302



               TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS AND OBJECTION TO CLAIMS


NOW COMES Robert B. Wilson, Chapter 13 Trustee, and files this Proposed Trustee's Recommendation Concerning
Claims and Objection to Claims in accordance with Bankruptcy Rule 3007 and General Order 2017 -01 and would
respectively show unto the Court as follows:

                                                        I.
                                      OBJECTION -- NO PROOF OF CLAIM FILED

The following creditors were scheduled by the Debtors. No Proof of Claim has been filed by them or on their behalf as
required by Bankruptcy Rule 3002(a). The bar date for filing claims pursuant to Bankruptcy Rule 3002 (c) has passed.
Therefore the claims should be DISALLOWED.
TT Clm# Creditor Name                      Scheduled Amount TT Clm#   Creditor Name                     Scheduled Amount


                                                             II.
                                                   SPECIFIC OBJECTIONS
      None

                                                 III.
                         TRUSTEE'S RECOMMENDATIONS CONCERNING ALLOWED CLAIMS
The Trustee hereby recommends the ALLOWANCE of the following claims for the amount and in the class as listed
below.



 TT Claim#    Creditor             Collateral / Description      Claimed Amt     Value       Mo Pmt      %

SECURED CREDITORS
     4 CARRINGTON            5134 EDGECLIFF DR -                $11,126.08     $128,000.00 see$981.08
                                                                                               below         0.00%
       MORTGAGE SERVICES     PRE-PETITION MORTGAGE
       LLC                   ARREARS THRU 10/2018
        SEE MODIFICATION BELOW
     7 SANTANDER             2015 JEEP PATRIOT                  $14,675.00      $14,675.00 see$287.14
                                                                                               below         6.50%
       CONSUMER
     8 WICHITA COUNTY        5134 EDGECLIFF DR- 2018             $3,069.51     $128,000.00      $0.00                Paid Direct
                             PROPERTY TAXES
     9 WICHITA FALLS         2018 DODGE RAM                     $30,870.96      $37,299.00    $607.65        6.50%
       TEACHERS FCU
    10 CARRINGTON            5134 EDGECLIFF DR - CONDUIT       $105,315.64     $128,000.00 see
                                                                                            $1,190.10
                                                                                               below         0.00%
       MORTGAGE SERVICES     MORTGAGE PAYMENT BEGINS
       LLC                   1/2019
    11 CARRINGTON            5134 EDGECLIFF DR -                 $2,380.20     $128,000.00 see$101.00
                                                                                               below         0.00%
       MORTGAGE SERVICES     POST-PETITION MORTGAGE
       LLC                   ARREARS 11/2018 & 12/2018
        SEE MODIFICATION BELOW
    12 WICHITA FALLS         2018 DODGE RAM - CROSS              $6,428.04       $6,428.04 see$143.10
                                                                                               below         6.75%
       TEACHERS FCU          COLLATERAL
             Case 18-70327-hdh13 Doc 27 Filed 08/28/19                  Entered 08/28/19 09:32:36            Page 2 of 4



In Re:  JOHN WILLIAM GALLAGHER III & SHELLY LOU GALLAGHER                                                                  Page 2 of 4
Case Number: 18-70327                                                                                                Date: 08/28/2019
 TT Claim#    Creditor             Collateral / Description      Claimed Amt     Value        Mo Pmt     %

SECURED CREDITORS
    21 WICHITA COUNTY         2018 BUSINESS PERSONAL               $105.13     $128,000.00       $5.74   12.00%
                              PROPERTY - 5134 EDGECLIFF
    25 ATWOOD RENTALS         STORAGE BUILDING ON                $3,301.03       $3,301.03 see below
                                                                                                $0.01        0.00%
                              PROPERTY
 TT Claim#    Creditor             Collateral / Description      Claimed Amt

EXECUTORY CONTRACTS
    27 ATWOOD RENTALS INC     EXECUTORY CONTRACT &                   $0.00                       $0.00                Assumed-Paid Direct
                              UNEXP LEASE
 TT Claim#    Creditor             Collateral / Description      Claimed Amt

UNSECURED CREDITORS
     2 AMERICAN FIRST         FURNITURE                          $1,152.16                       $0.00
       FINANCE
    13 WICHITA FALLS          LOAN                               $6,774.27                       $0.00
       TEACHERS FCU
    14 WICHITA FALLS          LOAN                                 $844.46                       $0.00
       TEACHERS FCU
    28 AT&T MOBILITY II LLC   SERVICES                             $518.51                       $0.00
    29 AMERICAN FIRST         LEASE TO OWN                         $712.70                       $0.00
       FINANCE
    30 LVNV FUNDING           PURCHASES/CITIBANK                   $263.27                       $0.00
 10007 SANTANDER              Split Claim                       $10,611.61                       $0.00
       CONSUMER
 10012 WICHITA FALLS          Split Claim                        $1,086.81                       $0.00
       TEACHERS FCU
                                            ***Claims With Step Payments***
TT Claim#    Creditor                                         Payment            Start Date
                                                              Amount

     12      WICHITA FALLS TEACHERS FCU                              $0.00       11/01/2018
                                                                   $143.10       05/01/2019

     25      ATWOOD RENTALS                                          $0.00       11/01/2018
                                                                   $253.93       10/01/2022

     10      CARRINGTON MORTGAGE SERVICES LLC                        $0.00       11/01/2018
                                                                 $1,209.12       12/01/2018
                                                                 $1,190.10       01/01/2019

      4      CARRINGTON MORTGAGE SERVICES LLC                        $0.00       11/01/2018
                                                                   $981.08       10/01/2022

     11      CARRINGTON MORTGAGE SERVICES LLC                        $0.00       11/01/2018
                                                                   $101.00       10/01/2022

      7      SANTANDER CONSUMER                                    $196.25       11/01/2018
                                                                   $287.14       12/01/2018
            Case 18-70327-hdh13 Doc 27 Filed 08/28/19                Entered 08/28/19 09:32:36           Page 3 of 4



In Re:     JOHN WILLIAM GALLAGHER III & SHELLY LOU GALLAGHER                                                           Page 3 of 4
Case Number: 18-70327                                                                                           Date: 08/28/2019
If the Trustee's recommendation concerning any claim differs from the amount indicated in a Creditor's Proof of Claim, the
recommendation is deemed an objection to such claim. Unless a timely response or objection is filed contesting the
Trustee's recommendcation, the objection will be sustained and such claim will be allowed only in the amount and in the
class indicated.

Any proposed changes by the Debtors that extends the term or lowers the interest rate as to any secured claim contained
in the confirmed Plan must be set out in a Debtors' Objection or Response to the Trustee's Recommendation Concerning
Claims and noticed to the affected Creditor in the absence of a Letter Agreement between the Debtors and the affected
Creditor.


                                                        IV.
                                           TRUSTEE'S PLAN MODIFICATION
Pursuant to 11 U.S.C. Section 1329, and in accordance with General Order 2017 -01 Section 8, the Trustee requests the
following Modification of Debtors' Confirmed Plan, subject to feasiblity herein:
         Pursuant to General Order 2017-01(15)(c)(1), the plan payment and the plan base may be subsequently
         adjusted due to changes in the conduit mortgage payments as applicable.

         Carrington Mortgage secured claim #11 $2,380.20 shall be paid at $101.00 monthly beginning 10/2022 in
         order to pay claim within the remaining term of the plan. Carrington Mortgage secured claim #4 $11,126.08
         shall be paid at $981.08 monthly beginning 10/2022 in order to pay claim within the remaining term of the
         plan. The plan payment will increase to $2,940.00 monthly beginning 10/2019 for a new total plan base of
         $176,049.00.
                                    NOTICE OF HEARING AND PRE-HEARING CONFERENCE

IF AN OBJECTION IS FILED, A HEARING WILL BE HELD 10/16/2019 AT 10:00 AM CONCERNING THE TRUSTEE'S
RECOMMENDATION CONCERNING CLAIMS AND OBJECTION TO CLAIMS AT THE FOLLOWING LOCATION:

LIVE: US COURTHOUSE ROOM 222, 10TH & LAMAR STREETS, WICHITA FALLS, TX 76301

A PRE-HEARING CONFERENCE WITH THE TRUSTEE SHALL BE HELD AT US COURTHOUSE ROOM 303, 10TH AND
LAMAR STREETS, WICHITA FALLS, TX 76301 ON 10/16/2019 at 8:30 AM.

ALL PARTIES ARE REQUIRED TO ATTEND THE PREHEARING CONFERENCE. ANY OBJECTIONS TO THE PLEADINGS
NOT RESOLVED OR DEFAULTED AT THE PREHEARING CONFERENCE WILL BE HEARD BY THE COURT AT THE
HEARING DATE AND TIME ABOVE. TO BE CONSIDERED, ANY OBJECTION OR RESPONSE MUST BE MADE IN WRITING,
SERVED ON ALL AFFECTED CREDITORS AND FILED WITH THE COURT WITHIN THIRTY (30) DAYS FROM THE DATE OF
SERVICE.

PURSUANT TO GENERAL ORDER 2017-01 SECTION 8(C), UNLESS AN OBJECTION IS TIMELY FILED AS TO THE
TREATMENT OF ANY CLAIM OR MODIFICATION, THE CLAIM OR MODIFICATION WILLB E ALLOWED OR APPROVED AS
DESCRIBED IN THE TRCC AND SUCH TREATMENT WILL BE FINAL AND BINDING ON ALL PARTIES.



                                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS AND
OBJECTION TO CLAIMS was served on the following parties electronically or at the addresses listed below by U.S. First Class
mail.

AMERICAN FIRST FINANCE, BECKET AND LEE, LLP, PO BOX 3002, MALVERN, PA 19355-0701
AT&T MOBILITY II LLC, C/O AT&T SERVICES KAREN CAVAGNARO, ONE AT&T WAY ROOM 3A104, BEDMINSTER, NJ 07921
ATWOOD RENTALS INC, PO BOX 489, MILAN, TN 38358
ATWOOD RENTALS, 1148 S MAIN ST, MILAN, TN 38358
           Case 18-70327-hdh13 Doc 27 Filed 08/28/19             Entered 08/28/19 09:32:36            Page 4 of 4



In Re:  JOHN WILLIAM GALLAGHER III & SHELLY LOU GALLAGHER                                                        Page 4 of 4
Case Number: 18-70327                                                                                      Date: 08/28/2019
CARRINGTON MORTGAGE SERVICES LLC, 1600 S DOUGLASS RD, ANAHEIM, CA 92806
CARRINGTON MORTGAGE SERVICES LLC, PO BOX 3730, ANAHEIM, CA 92806
GREGORY A ROSS, 4245 KEMP BLVD STE 308, WICHITA FALLS, TX 76308
HAT LAW, PO BOX 726, PARIS, TN 38242
INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101-7317
INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
JEANMARIE BAER, PERDUE BRANDON FIELDER COLLINS & MOTT, PO BOX 8188, WICHITA FALLS, TX 76307
JOHN WILLIAM GALLAGHER III, SHELLY LOU GALLAGHER, 5134 Edgecliff Dr, Wichita Falls, TX 76302
LVNV FUNDING, C/O RESURGENT CAPITAL SERVICES, PO BOX 10587, GREENVILLE, SC 29603-0587
MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
PROBER & RAPHAEL, A LAW CORPORATION, 20750 VENTURA BLVD STE 100, WOODLAND HILLS, CA 91364
SANTANDER CONSUMER USA, DBA CHRYSLER CAPITAL, PO BOX 961275, FORT WORTH, TX 76161
SANTANDER CONSUMER, DBA CHRYSLER CAPITAL, PO BOX 961278, FORT WORTH, TX 76161
UNITED STATES ATTORNEY, 801 CHERRY STREET UNIT 4, FT WORTH, TX 76102-6882
US ATTORNEY GENERAL, MAIN JUSTICE BLDG, ROOM 5111, 10TH ST & CONSTITUTION AVE, WASHINGTON, DC 20530
WICHITA COUNTY, 600 SCOTT AVE SUITE 103, WICHITA FALLS, TX 76301
WICHITA FALLS TEACHERS FCU, PO BOX 4516, WICHITA FALLS, TX 76308
WILLIAM T NEARY, UNITED STATES TRUSTEE, 1100 COMMERCE STREET RM 976, DALLAS, TX 75242


Date: 08/28/2019                                                         /s/ Robert B. Wilson
                                                                        Robert B. Wilson, Chapter 13 Trustee
